MEMORANDUM **
Federal prisoner Lisa Chanthaseng appeals her 24-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chanthaseng contends that the district court erred in not granting a continuance of her sentencing hearing in order to conduct a mental health examination. Because Chanthaseng raises this issue for the first time on appeal, we review for plain error. See United States v. Antonakeas, 255 F.3d 714, 727 (9th Cir.2001). We find none. The record indicates that Chanthaseng never requested a continuance of the sentencing hearing. Even if she had, Chanthaseng failed to demonstrate that a continuance was warranted. See United States v. Lewis, 991 F.2d 524, 528-29 (9th Cir.1993); United States v. Bos, 917 F.2d 1178, 1183 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.